Curia.

We are not aware what the practice has been; whether the 8 days have been considered as belonging to the first fortnight, or the term at large. Were we satisfied that the latter had been the case in general practice, we should probably follow it. But this is a motion in favor of bail and counsel have acted under the idea, that the time is to bo taken according to the test and return days of process. We adopt this as the correct practice; and direct that it be followed in future.
Motion granted.